UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-2071


AUBREY J. EL,

                      Plaintiff – Appellant,

          v.

U.S. DEPARTMENT OF COMMERCE, Honorable Penney Pritzker,
Secretary; ADMIRAL DAVID SCORE, Director, National Oceanic
and Atmospheric Administration, Office of Marine Aviation
Operations; CAPTAIN ANNE LYNCH, Commanding Officer National
Oceanic     and     Atmospheric    Administration    Marine
Operations-Atlantic,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:15-cv-00532-RGD-DEM)


Submitted:   February 23, 2017            Decided:   February 27, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Aubrey J. El, Appellant Pro Se. Joel Eric Wilson, Assistant
United States Attorney, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Aubrey J. El appeals the district court’s order dismissing

his   civil     action     related     to   termination     of     his   federal

employment.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district      court.       El    v.    U.S.    Dep’t   of        Commerce,   No.

2:15-cv-00532-RGD-DEM (E.D. Va. July 19, 2016).                     We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in   the   materials   before    this    court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2